        Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 ANDREW MOBUS,

        Plaintiff and Defendant-in-
        Counterclaim,

        v.                                          C.A. No. 1:17-cv-11011-GAO

 BARD COLLEGE,

        Defendant and Plaintiff-in-
        Counterclaim.



DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR JUDGMENT ON THE
      PLEADINGS AND MOTION TO STRIKE AFFIRMATIVE DEFENSE

       Not only is Plaintiff’s Motion for Judgment on the Pleadings and Motion to Strike grossly

untimely, but this Court has twice before recognized the sufficiency of Defendant’s fraudulent

inducement counterclaim and affirmative defense. Plaintiff Andrew Mobus (“Mobus” or

“Plaintiff”) nonetheless again asks this Court to dismiss Defendant’s counterclaim and strike its

affirmative defense in order to avoid the consequences of his misrepresentations to Bard College

at Simon’s Rock (“Simon’s Rock” or the “College”). Mobus’s arguments, which are untethered

to any legal support and contradict well-settled Massachusetts precedent, reflect his increasing

desperation to prevent this Court (with the assistance of the jury) from determining whether he

obtained admission to Simon’s Rock through fraudulent statements about his academic and

disciplinary history and readiness to attend Simon’s Rock. The Court should reject Mobus’s

eleventh hour attempt to escape responsibility for the untruthful manner in which he gained

admission to Simon’s Rock and deny Plaintiff’s Motion for Judgment on the Pleadings and

Motion to Strike.


                                                1
         Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 2 of 8




                                          ARGUMENT

       I. Plaintiff’s Motion Should be Rejected as Untimely.

       Mobus’s last-ditch attempt to avoid reckoning with the fraudulent misrepresentations

made in connection with his application to Simon’s Rock is untimely under the Federal Rules of

Civil Procedure. Defendant identified fraudulent inducement both as an affirmative defense and

a counterclaim in its Amended Answer filed on June 4, 2018. See Amended Answer (ECF No.

80), p. 37 (Third Affirmative Defense), pp. 38–40 (Counterclaim). Mobus’s effort to “strike”

Defendant’s affirmative defense is thirty-one months too late, as a motion to strike must be made

“either before responding to the pleading or, if a response is not allowed, within 21 days after

being served with the pleading.” Fed. R. Civ. P. 12(f).

       Mobus’s motion for judgment on the pleadings, which would apply to Defendant’s

counterclaim, is also tardy. A motion for judgment on the pleadings must be made “after the

pleadings are closed—but early enough not to delay trial.” Fed. R. Civ. P. 12(c). This time

standard clearly contemplates filing a motion for judgment on the pleadings far enough in

advance of trial to allow the opposing party and the Court time to grapple with a critical

dispositive motion. The Defendant’s Amended Answer was filed more than two and a half years

ago, and Plaintiff has known that this case is going to trial since September 27, 2019. There is

no conceivable legitimate reason to wait until such a late date to file a motion for judgment on

the pleadings.

       Plaintiff cites to Rule 12(h)(2)(b)–(c) for the proposition that its motion is timely filed.

See Plaintiff’s Motion for Judgment on the Pleadings and Motion to Strike Affirmative Defense

(ECF No. 244), p. 1. That rule, however, allows only for a motion for judgment on the pleadings

to be made by a motion under Rule 12(c), with its attendant timing requirements, or at trial. It



                                                  2
           Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 3 of 8




does not permit Plaintiff to file a Rule 12(c) motion six weeks before trial, and it certainly does

not allow Plaintiff file a motion to strike more than two years after it was due under Rule 12(f).

          II. Plaintiff’s Motion is Deficient as a Matter of Law.

          To prevail on his motion to dismiss Defendant’s counterclaim, Mobus must demonstrate

that Defendant “can prove no facts in support of its claim that entitles it to relief.”

Honeywell Consumer Prod., Inc. v. Windmere Corp., 993 F. Supp. 22, 24 (D. Mass. 1998). To

succeed on his motion to strike, Mobus must meet an even higher bar. An affirmative defense

may be stricken only if it is “if it is legally insufficient, redundant, immaterial, impertinent or

scandalous.” Id. “Motions to strike defenses are disfavored and should be granted only when it

is beyond cavil that the defendant[ ] could not prevail on them.” Id. (internal quotations marks

and quotation omitted). See also U.S. S.E.C. v. Northern, 400 F. Supp. 2d 362, 364 (D. Mass.

2005) (“Motions to strike under Rule 12(f) are generally disfavored, and this Court has

previously stated that they should be granted only when it is beyond cavil that the defendant[ ]

could not prevail on them.”) (internal quotation marks omitted). To meet this high bar, Mobus

must prove that he will defeat Defendant’s counterclaim “despite any state of facts which could

be provide in support of [the] defense.” U.S. S.E.C., 400 F. Supp. 2d at 364 (quoting FDIC v.

Gladstone, 44 F. Supp. 2d 81, 85 (D. Mass. 1999)). For the reasons set forth below, Mobus does

not come near the showing to succeed on his motion for judgment on the pleadings or motion to

strike.

                    This Court has Already Acknowledged the Sufficiency of the Defendant’s
                    Fraudulent Inducement Counterclaim and by Extension Its Affirmative
                    Defense.

          This Court has twice before acknowledged the legal viability of Defendant’s

counterclaim and affirmative defense of fraudulent inducement. Simon’s Rock proposed to add

the counterclaim and affirmative defense through a motion to amend its Answer. See Motion to

                                                   3
          Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 4 of 8




Amend Answer by Bard College (ECF No. 52). In order to obtain leave for its proposed

amendment, Simon’s Rock bore the burden of establishing that it had pleaded allegations

sufficient to survive a Rule 12(b)(6) motion to dismiss. See O’Leary v. New Hampshire Boring,

Inc., 323 F.R.D. 122, 126 (D. Mass. 2018) (in reviewing amended claims “district court applies

the same standard of legal sufficiency as applies to a Rule 12(b)(6) motion”) (citing Glassman v.

Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996)). By granting the Defendant’s motion to

amend its Answer to include the counterclaim and affirmative defense, this Court acknowledged

that Bard’s pleading met the Rule 12(b)(6) standard. See May 7, 2018 Order (ECF No. 74). As

Mobus recognizes, his motion for judgment on the pleadings under Rule 12(c) is judged under

the very same 12(b)(6) standard that the Defendant has already met. See Memorandum in

Support of Plaintiff’s Motion for Judgment on the Pleadings and Motion to Strike Affirmative

Defense (ECF No. 244-1), p. 5 (citing Jardin De Las Catalinas Ltd. P’ship v. Joyner, 766 F.3d

127, 132 (1st Cir. 2014)).

        Mobus also had an opportunity, which he took, to challenge the Defendant’s

counterclaim and affirmative defense at summary judgment.1 See Plaintiff’s Reply

Memorandum in Further Support of His Motion for Partial Summary Judgment (ECF No. 171),

pp. 8–20. Mobus argued both that rescission based on fraudulent inducement was not available

as a matter of law (id. at pp. 8–10), and that Simon’s Rock had not presented evidence of

fraudulent inducement sufficient to survive summary judgment (id. at pp. 10–20). The Court

rejected both arguments when it denied Plaintiff’s Motion for Summary Judgment, stating “[t]his


1
         In Mobus’s opposition to the Motion to Amend (ECF No.57), he stated, “Bard’s proposed new defenses
and counterclaims lack merit, both legally and factually. Nevertheless, Mobus recognizes that Rule 15 motions are
routinely granted, and the most efficient way to deal with Bard’s defective claims would be through dispositive
motions after the close of discovery.” Thereafter, the parties filed a “Joint Proposal for Scheduling Expert
Discovery and Dispositive Motions” (ECF No. 87) in which they proposed February 15, 2019 for the filing of
summary judgment motions (the only dispositive motion that had been expressly discussed). After the College filed
an assented-to motion (ECF 122), the Court extended that deadline to April 1, 2019 (ECF 126).

                                                        4
         Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 5 of 8




case should be resolved on the basis of a full evidentiary presentation at trial.” See September

27, 2019 Order (ECF No. 197).

       Having twice recognized the sufficiency of the Defendant’s fraudulent inducement

counterclaim and affirmative defense, this Court need not revisit the issue for a third time.

Mobus has identified no change in circumstances, novel law, or new information that warrants

yet another challenge to the sufficiency of the Defendant’s pleadings.

                   Plaintiff Mischaracterizes the Contractual Relationship Between a Student
                   and a College.

       Plaintiff’s first argument relies on the fantastical and unfounded assertion that there are

two separate contracts between Mobus and Simon’s Rock—a “contract for admission” and the

Student Handbook. See Memorandum in Support of Plaintiff’s Motion for Judgment on the

Pleadings and Motion to Strike Affirmative Defense (ECF No. 244-1), pp. 7–8. Plaintiff

identifies not a single Massachusetts case that supports this bizarre argument. At the same time,

he ignores entirely the decisions of this Court and of the First Circuit addressing the nature of the

relationship between a student and a college or university that refute his argument.

       As this Court recently explained, “[s]tudent-college relationships are contractual in nature

and the terms of that contractual relationship can be derived from student policy manuals.”

Sonoiki v. Harvard Univ., No. 19-CV-12172, 2020 WL 3416516, at *8 (D. Mass. June 22, 2020)

(appeal filed July 16, 2020). Put another way, “[t]he student-college relationship is essentially

contractual in nature” and “[t]he terms of the contract may include statements provided in

student manuals and registration materials.” Mangla v. Brown Univ., 135 F.3d 80, 83 (1st Cir.

1998); see also Bleiler v. Coll. of Holy Cross, No. CIV.A. 11-11541-DJC, 2013 WL 4714340, at

*14 (D. Mass. Aug. 26, 2013) (“The terms of this contract [between student and college] were

the terms contained in the Student Handbook and other college materials.”); Guckenberger v.


                                                  5
          Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 6 of 8




Boston Univ., 957 F. Supp. 306, 317 (D. Mass. 1997) (“Universities are capable of forming

legally cognizable contractual relationships with their students. . . . Brochures, policy manuals,

and other advertisements can form the basis of such contractual agreements.”). None of these

cases (or any other Massachusetts case) contemplates there being two distinct contracts between

Mobus and Simon’s Rock. Instead, these cases make clear that the Student Handbook supplies

the terms for any contractual relationship between Mobus and Simon’s Rock.2 Mobus cannot

evade the consequences of his misrepresentations to Simon’s Rock by ignoring these clear

Massachusetts precedents.

                     Handbook Provisions Concerning False Information Do Not Foreclose the
                     Equitable Remedy Sought by Simon’s Rock.

        Mobus next asserts that because the Student Handbook sets forth certain remedies for the

discovery that a current student has made a false representation, Simon’s Rock is not entitled to

pursue the equitable remedy of rescission when it discovered his misrepresentations after he had

been expelled and had sued Simon’s Rock. See Memorandum in Support of Plaintiff’s Motion

for Judgment on the Pleadings and Motion to Strike Affirmative Defense (ECF No. 244-1), pp.

9–10. Mobus cites no case that supports his extraordinary theory that the existence of a non-

applicable contractual remedy forecloses an equitable remedy. The cases that he does cite—

from the Seventh and Tenth Circuits and the Eastern District of Michigan—are entirely

inapposite, as they concern due process challenges to disciplinary actions against prospective or

current students by public colleges and universities. See id. at pp. 9–10 (citing Martin v.



2
         Mobus’s argument suffers a further deficiency. If the Student Handbook constituted a contract separate
and apart from Mobus’s “contract for admission,” Mobus has not identified any process by which the Student
Handbook was offered and accepted, nor any consideration for the Student Handbook. Under his own theory, then,
Mobus cannot sue for an alleged breach of the Student Handbook because he has never identified the required
elements for contract formation. See Doe v. Trustees of Boston Coll., 892 F.3d 67, 89 (1st Cir. 2018) (offer,
acceptance, and consideration are “essential elements for the formation of a contract under Massachusetts law”).


                                                       6
         Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 7 of 8




Helstad, 699 F.2d 387, 390 (7th Cir. 1983), Brown v. Univ. of Kansas, 599 F. App’x 833, 837–

38 (10th Cir. 2015) and Fuller v. Schoolcraft Coll., 909 F. Supp. 2d 862, 867 (E.D. Mich. 2012)).

Accordingly, while the Student Handbook provisions identified by Mobus do highlight how

seriously Simon’s Rock takes false representations in the application process, they do not shield

Mobus from the College’s counterclaim and affirmative defense.

                   Defendant Has Adequately Pleaded All Elements of its Rescission
                   Counterclaim and Affirmative Defense; Including that Mobus’s
                   Misrepresentations Undercut the Foundation of His Contract with Simon’s
                   Rock.

       In the final section of his Motion, Mobus makes a last scatter-shot effort to undercut

Simon’s Rock’s counterclaim and affirmative defense. While Mobus’s argument in this section

is not entirely clear, he seems to be arguing that the equities do not weigh in favor of granting

Simon’s Rock the equitable relief of rescission. That decision about the appropriate relief for

Mobus’s misconduct, however, has no bearing on whether Simon’s Rock has adequately stated

its counterclaim and affirmative defense. Simon’s Rock is entitled to proceed on its

counterclaim unless Mobus can show that Simon’s Rock “can prove no facts in support of its

claim that entitles it to relief.” Honeywell Consumer Prod., 993 F. Supp. at 24. And Simon’s

Rock can advance its affirmative defense unless it is “beyond cavil” that the defense cannot

succeed. Id. As this Court has already twice decided, Simon’s Rock has met this standard.

       Mobus also claims that his misrepresentations do not warrant rescission because they do

not go “to the essence” of his contract with Simon’s Rock or disrupt “the foundation” of that

contract. See Memorandum in Support of Plaintiff’s Motion for Judgment on the Pleadings and

Motion to Strike Affirmative Defense (ECF No. 244-1), pp. 10–11. While, again, this is a

factual matter that must be resolved at trial, it is hard to imagine a malfeasance that would more

seriously undermine the foundation of a contract between a college and a student than the


                                                 7
         Case 1:17-cv-11011-GAO Document 270 Filed 02/18/21 Page 8 of 8




student’s multiple false misrepresentations about his disciplinary and academic history. Absent

those misrepresentations, Mobus would not have been offered admission to Simon’s Rock, and

no contract would have been formed between the parties. The evidence to be elicited at trial will

make clear that rescission is justified to remedy just how fundamentally Mobus undercut the

contractual relationship between himself and Simon’s Rock. For now, however, the Defendant

has adequately pleaded its counterclaim and affirmative defense, and it is entitled to advance

them to trial.

                                              BARD COLLEGE
                                              By its attorneys,

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts (BBO No. 550732)
                                                  sroberts@hrwlawyers.com
                                              Arielle B. Kristan (BBO No. 677048)
                                                  akristan@hrwlawyers.com
                                              HIRSCH ROBERTS WEINSTEIN LLP
                                              24 Federal Street, 12th Floor
                                              Boston, Massachusetts 02110
                                              (617) 348-4300

February 18, 2021

                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on February 18, 2021.

                                                     /s/ Scott A. Roberts
                                                     Scott A. Roberts




                                                 8
